 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8

 9   JUDY YEE,                                           NO. 2:19-cv-00203-RSM
10                     Plaintiff,                        STIPULATION AND ORDER TO
                                                         EXTEND TIME TO RESPOND TO
11          v.                                           PLAINTIFF’S FIRST AMENDED
                                                         COMPLAINT
12   VERIZON DIGITAL MEDIA SERVICES,
     INC., a California Corporation, and VERIZON
13   WIRELESS SERVICES, LLC, d/b/a
     VERIZON WIRELESS, a Delaware Limited
14   Liability Company, EQUIFAX
     INFORMATION SERVICES, LLC, a Georgia
15   Limited Liability Company, EXPERIAN
     INFORMATION SOLUTIONS, INC., an Ohio
16   Corporation and TRANS UNION LLC, a
     Delaware Limited Liability Company,
17
                       Defendants.
18

19

20          On August 2, 2019, Plaintiff Judy Yee (“Plaintiff”) filed Plaintiff’s First Amended
21   Complaint in this matter. In accordance with Local Rule 7(j), Plaintiff and Defendant Experian
22   Information Solutions, Inc. (“Experian”) have agreed to extend the time for Experian to answer or
23   otherwise respond to Plaintiff’s First Amended Complaint to August 30, 2019.
24

25

26
     STIPULATION AND ORDER FOR
     EXTENSION OF TIME TO RESPOND TO
     PLAINTIFF’S FIRST AMENDED
     COMPLAINT
                                                   -1-
 1          Accordingly, IT IS HEREBY STIPULATED by and between Plaintiff and Experian, that

 2   the deadline for Experian to answer or otherwise respond to the Complaint is extended until

 3   August 30, 2019.

 4          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5   Dated: August 16, 2019                           Respectfully submitted,
 6                                                    JONES DAY
 7
                                                      By: s/ Bao Pham
 8
                                                         Bao Pham CASBA No. 322899
 9                                                       Admitted Pro Hac Vice
                                                         3161 Michelson Drive, Ste. 800
10                                                       Irvine, California 92612
                                                         Telephone: 949.851.3939
11                                                       Email: bpham@jonesday.com

12                                                        Rachel D. Groshong, WSBA No. 47021
                                                          600 University Street, Suite 3600
13                                                        Seattle, WA 98101
                                                          Telephone: 206.386.7545
14                                                        rachel.groshong@stoel.com

15                                                    Attorneys for Defendant Experian Information
                                                      Solutions, Inc.
16
     Dated: August 16, 2019
17                                                    /s/ SaraEllen Hutchison
                                                      SaraEllen Hutchison (WSBA #36137)
18                                                    539 Broadway
                                                      Tacoma, WA 98402
19                                                    Telephone: 206-529-5195
                                                      Facsimile: 253-302-8486
20                                                    Email: saraellen@saraellenhutchison.com
                                                      Attorney for Plaintiff
21

22

23

24

25

26
     STIPULATION AND ORDER FOR
     EXTENSION OF TIME TO RESPOND TO
     PLAINTIFF’S FIRST AMENDED
     COMPLAINT
                                                   -2-
 1   IT IS SO ORDERED.
 2   DATED this 16th day of August, 2019.
 3

 4

 5                                          A
                                            RICARDO S. MARTINEZ
 6                                          CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATION AND ORDER FOR
     EXTENSION OF TIME TO RESPOND TO
     PLAINTIFF’S FIRST AMENDED
     COMPLAINT
                                             -3-
